                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Oumar Amadou Cissie,                             :
                                                 :
               Petitioner(s),                    :
                                                 :   Case Number: 1:19cv69
       vs.                                       :
                                                 :   Judge Susan J. Dlott
Field Office Director, Immigration & Customs
Enforcement,                                 :
                                             :
               Respondent(s).                :

                                             ORDER

       The Court has reviewed the Report and Recommendation of United States Magistrate

Judge Karen L. Litkovitz filed on March 25, 2019 (Doc. 8), to whom this case was referred

pursuant to 28 U.S.C. §636(b). Objections will not be filed since the petitioner had filed a notice

of voluntary dismissal. Therefore, the Court ADOPTS the said Report and Recommendation.

       Accordingly, this action is DISMISSED without prejudice.

       IT IS SO ORDERED.




                                                     ___s/Susan J. Dlott___________
                                                     Judge Susan J. Dlott
                                                     United States District Court
